                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARRIAN DANIELS,                              )
#K91046,                                      )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )       Case No. 19-cv-00394-NJR
                                              )
DUMSDORFF, et al.                             )
                                              )
               Defendants.                    )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Darrian Daniels, an inmate of the Illinois Department of Corrections who is

currently incarcerated at Menard Correctional Center (“Menard”), filed a Notice to the Court

(Doc. 17), which the Court construes as a request for preliminary injunctive relief. For the reasons

stated below, the request is denied.

       In his Notice to the Court, Daniels alleges the following: His life is in danger and his

grievances are being ignored. He received a false disciplinary ticket from D. Brandt on July 7,

2019, which was the day he was scheduled to leave solitary confinement. The ticket is “routine

harassment” to keep him in isolation in retaliation for lawsuits he has filed. D. Brandt told him the

ticket was saving his life because he is a stool pigeon and will be killed when he is released from

segregation. After that incident, several prison guards and inmates have told him he is dead when

he is released to general population for telling on a high-ranking gang member who stabbed him.

He did not tell on the inmate, but internal affairs and prison guards are spreading that rumor in

retaliation for a lawsuit that he won.




                                                  1
       Additionally, Daniels was placed in a cell covered in feces and urine. He contends

punishing incarcerated individuals with isolation (i.e. solitary confinement, disciplinary

segregation, administrative detention) causes physical and psychological harm.

       Plaintiff does not request any particular action by the Court in his Notice. To the extent he

is seeking some type of injunctive relief, the claims pertain to individuals who are not parties in

this action and the incidents described are outside the scope of the Complaint. Plaintiff’s Complaint

in this case against Menard correctional officers Dumsdorff and Mills alleges use of excessive

force on November 30, 2018, and seeks monetary damages. (Doc. 4) The Complaint does not

include a request for injunctive relief. Id. “[A] preliminary injunction is appropriate only if it seeks

relief of the same character sought in the underlying suit, and deals with a matter presented in that

underlying suit.” Hallows v. Madison County Jail, No. 18-cv-881-JPG, 2018 WL 2118082, at *6

(S.D. Ill. May 8, 2018) (internal citations omitted); see also Devose v. Herrington, 42 F.3d 470,

471 (8th Cir. 1994) (“[A] party moving for a preliminary injunction must necessarily establish a

relationship between the injury claimed in the party’s motion and the conduct asserted in the

complaint.”). The request will, therefore, be denied.

       If Plaintiff wishes to pursue the unrelated claims alleged in the Notice to the Court, he must

do so by filing a separate case under 42 U.S.C. § 1983. The Court states no opinion on the merits

of any such claims. If he chooses to file such claims, he is warned that any Section 1983 claims

would be subject to the normal rules and consequences attendant to Section 1983 litigation

including payment of the $400 filing fee and a general prohibition against the filing of frivolous

claims. Further, Plaintiff would have to exhaust his administrative remedies as to the claims prior

to filing suit as exhaustion is a prerequisite to filing suit. Ford v. Johnson, 362 F.3d 395, 398 (7th

Cir. 2004); Perez v. Wisconsin Dep’t of Corr,, 182 F.3d 532, 535 (7th Cir. 1999).



                                                   2
         For these reasons, to the extent the Notice to the Court (Doc. 17) requests preliminary

injunctive relief, it is DENIED without prejudice

         Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court

informed of any change in his address; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV. P.

41(b).

         IT IS SO ORDERED.

         DATED: July 24, 2019

                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 3
